DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 2/26/2019 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
The Applicant failed to cite and provide the Chinese reference CN 108433487.
The listing of references in the PCT international search report is not considered to be an information disclosure statement (IDS) complying with 37 CFR 1.98. 37 CFR 1.98(a)(2) requires a legible copy of: (1) each foreign patent; (2) each publication or that portion which caused it to be listed; (3) for each cited pending U.S. application, the application specification including claims, and any drawing of the application, or that portion of the application which caused it to be listed including any claims directed to that portion, unless the cited pending U.S. application is stored in the Image File Wrapper (IFW) system; and (4) all other information, or that portion which caused it to be listed. In addition, each IDS must include a list of all patents, publications, applications, or other information submitted for consideration by the Office (see 37 CFR 1.98(a)(1) and (b)), and MPEP § 609.04(a), subsection I. states, “the list ... must be submitted on a separate paper.” Therefore, the references cited in the international 
Claim Objections
Claims 9 and 14 are objected to because of the following informalities:  there needs to be a comma after polymers.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
Squeegee mechanism in claims 1 and 10
Trigger assembly in claims 1, 5, 11, and 12
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The squeegee mechanism has no structural support in the specification for the act of squeegeeing.  The sweeping arms and trigger assembly are not the structures responsible for that act.  In terms of the interpretation for examination purposes, the 
The trigger assembly is seen as the disclosed rack and pinion gear system (which the Applicant refers to as rack and pivot)
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Dependent claims not listed separately are rejected due to their dependency.
Claims 1 and 10 are seen as vague and indefinite due to “a squeegee mechanism associated with…”.  The metes and bounds of the claims cannot be determined since it is unclear what structural relationship exists based on “associated with”.
Claims 6 and 15 recite the limitation "the trigger" in the last line.  There is insufficient antecedent basis for this limitation in the claim.  Only a “trigger assembly” has been claimed previously, not a stand-alone trigger.  A trigger could be part of the trigger assembly but that was never previously stated.
Claim 6 is seen as vague and indefinite since it not clear as to what is meant by: “a pivot gear non-rotationally connected to each sweeping arm, wherein the pivot gear defines an axis of rotation that is co-linear with a pivot axis of the first sweeping arm and the second sweeping arm”.  The only manner in which the sweeping arms can actuated is if the pivot gear is rotationally connected thereto.  The Applicant’s disclosure only points to this scenario.  The Figures only show the pivot gear being rotationally connected to the sweeping arms.  If the pivot gear rotates so do the axis and the sweeping arms.  The Applicant should simply remove the “non-rotationally” portion from the limitation. 
Claim limitation “squeegee mechanism” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.
The disclosure never states what structure is actually performing the act of squeegeeing.  The sweeping arms are part of the structure, but nothing is specified about them as to what structure is performing the act.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Gargano (U.S. Patent 2,714,862), in view of Xu et al (CN 108433487; herein Xu, with machine translation).  Regarding claim 10, Gargano teaches:
A handle (Figures 1 and 2, handle 11), including:
A proximal end configured for gripping by a user (Figures 1 and 2, intermediate section 13 and rear section 14)
A distal end (Figures 1 and 2, forward section 12)
A cup coupled to the distal end of the handle (Figures 1, and 2, hemispherical bowl 12’)
A [mechanism] associated with the handle and the cup, wherein the [mechanism] includes:
A first sweeping arm (Figures 1, 2, and 4, cutting device 38) pivotally connected to the cup and disposed adjacent an exterior of the cup (cutting device 38 is as connected as seen in Figures 1 and 2), whereby the first sweeping arm is actuatable along the exterior of the cup to wipe the exterior of the cup (column 2, line 70-column 3,line 31: the cutting device 38 pivots around the exterior of the bowl 12’)
A second sweeping arm (Figures 1 and 2, semicircular band 32) pivotally connected to the cup and disposed adjacent an interior of the cup (band 32 is as connected as seen in Figures 1 and 2), whereby the second sweeping arm is actuatable along the interior of the cup to wipe the interior of the cup (column 2, lines 52-67: the band 32 sweeps along the interior of the bowl 12’)
Gargano does not disclose if the cutting device 38 and the band 32 are capable of acting as a squeegee.
Nevertheless, in the same field of dishers, Xu teaches using a squeegee to wipe off the exterior of a serving cup (Figures 1-3, squeegee 30 and paragraphs 37 and 38)
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to add the squeegee of Xu to the sweeping arms of Gargano, since they would clean off the surfaces of the bowl, thus keeping the disher clean.
Allowable Subject Matter
Claim 1-9 is seen as being allowable over the prior art, but has pending issues as discussed above.  As allowable subject matter has been indicated, applicant's reply 
Claims 11-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Double Patenting
The pending claim set contains duplicate claims (claims 11-14 and 17-19) and are objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim 11 is a duplicate of claim 1.
Claim 12 is a duplicate of claim 5.
Claim 13 is a duplicate of claim 8.
Claim 14 is a duplicate of claim 9.
Claim 17 is a duplicate of claim 2.
Claim 18 is a duplicate of claim 3.
Claim 19 is a duplicate of claim 4.
Claim 10 is claim 1 minus the trigger assembly limitation, which was moved to claim 11.  Thus, when claims 11-14 and 17-19 are read together with their parent claims they are duplicative of the previous claims 1-5, 8, and 9.
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J KENNEDY whose telephone number is (571)270-7068. The examiner can normally be reached Mon-Fri 8am-6pm. Direct Fax 571-270-8068.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743